UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6606 Dreyfus BASIC U.S. Government Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 2/29/12 FORM N-CSR Item 1. Reports to Stockholders. - 2 - Dreyfus BASIC U.S. Government Money Market Fund ANNUAL REPORT February 29, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 21 Important Tax Information 22 Board Members Information 24 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus BASIC U.S. Government Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus BASIC U.S. Government Money Market Fund, covering the 12-month period from March 1, 2011, through February 29, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. financial markets encountered heightened volatility at the start of the reporting period when investors fled riskier assets due to adverse macroeconomic developments ranging from an unprecedented downgrade of long-term U.S. debt securities to the resurgence of a sovereign debt crisis in Europe.These factors triggered a rally among traditional safe havens, such as U.S. government securities. Better economic news derailed the fixed-income rally in October, but government bond yields continued to trend downward and prices rose over much of the remainder of the reporting period. In the midst of this turmoil affecting longer-term bonds, money market instruments remained stable and anchored near zero percent, as the Federal Reserve Board continued to maintain its target for short-term interest rates at historically low levels. Our economic forecast calls for faster U.S. GDP growth in 2012 than in 2011, and we expect the United States to continue to post better economic data than most of the rest of the developed world.An aggressively accommodative monetary policy, pent-up demand in several industry groups and gradual improvement in housing prices appear likely to offset risks stemming from the ongoing European debt crisis and volatile energy prices. As always, we encourage you to talk with your financial adviser about how these developments may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation March 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of March 1, 2011, through February 29, 2012, as provided by Bernard W. Kiernan, Jr., Portfolio Manager Fund and Market Performance Overview For the 12-month period ended February 29, 2012, Dreyfus BASIC U.S. Government Money Market Fund produced a yield of 0.00%. Taking into account the effects of compounding, the fund produced an effective yield of 0.00%. 1 Money market yields hovered near historically low levels throughout the reporting period as short-term interest rates remained unchanged despite an improving U.S. economy. The Fund’s Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.To pursue this goal, the fund invests exclusively in securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities, and in repurchase agreements (including tri-party repurchase agreements).The securities in which the fund invests include those backed by the full faith and credit of the U.S. government and those that are neither insured nor guaranteed by the U.S. government. When managing the fund, we closely monitor the outlook for economic growth and inflation, follow overseas developments and consider the posture of the Federal Reserve Board (the “Fed”) in our decisions as to how to structure the fund. Based upon our economic outlook, we actively manage the fund’s average maturity in looking for opportunities that may present themselves in light of possible changes in interest rates. Economic Developments Sparked Volatility Although an economic recovery seemed to accelerate earlier in 2011, headwinds had already begun to intensify in February, when energy prices surged higher amid unrest in the Middle East. In March, natural The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) and nuclear disasters added to economic uncertainty. Partly due to these unexpected shocks, U.S. GDP grew at an annualized rate of just 0.4% over the first quarter of the year. In late April, a resurgent sovereign debt crisis in Greece threatened other nations in the European Union. Meanwhile, a contentious political debate about government spending and borrowing dominated U.S. headlines. Industrial production picked up in May, but the unemployment rate climbed to 9.1%. Energy prices moderated in June, and manufacturing activity increased, but consumer confidence declined, housing markets weakened further and job creation proved sluggish.The unemployment rate crept higher to 9.2%, and U.S. gross domestic product grew at a sluggish 1.3% annualized rate during the second quarter. July saw heightened turmoil in the financial markets when Greece moved closer to insolvency and an unprecedented default on U.S. government debt loomed. Some of these worries came to a head in early August, when Standard & Poor’s downgraded its credit rating on long-term U.S. debt securities. The rating on short-term government debt, including securities purchased by many money market funds, was unchanged. September brought more market turbulence when investors feared that the U.S. economy was headed for recession. However, the data told a different story, as the unemployment rate moderated to 9.0%, existing-home sales moved higher and U.S. households reduced their debt-service burdens to their lowest levels since 1994. U.S. GDP grew at an annualized 1.8% rate during the third quarter. Market sentiment changed dramatically in October, when the U.S. economy continued to show resilience and European officials made progress toward addressing the debt crisis.The U.S. industrial and manufacturing sectors continued to improve, and housing starts surged to an 18-month high. November brought more positive economic news, including a steep decline in the unemployment rate from 9.0% to 8.6% and accelerating orders and production among manufacturers. In December, unemployment inched lower to 8.5%, and consumer confidence climbed to an eight-month high. It later was estimated that the U.S. economy grew at a 3.0% annualized rate during the fourth quarter of 2011. 4 The upward trend in economic data persisted in January 2012. Most notably, the unemployment rate fell to 8.3%, a three-year low, amid a net gain of 243,000 jobs. Even the long-depressed housing market showed signs of life, as existing home sales posted a 5% gain for the previous month. The U.S. economy continued to gain traction in February, when the private sector added another 233,000 jobs, and retail and food service sales climbed 1.1%. Rates Likely to Stay Low As has been the case for the past several years, yields of money market instruments remained near zero percent throughout the reporting period. In addition, yield differences along the market’s maturity spectrum were relatively narrow, so it made little sense to us to incur the additional risks that longer-dated securities typically entail. Therefore, we maintained the fund’s weighted average maturity in a range that was roughly in line with industry averages. Despite recent signs of economic improvement, the Fed has repeatedly reiterated its intention to keep short-term interest rates near historical lows at least through late 2014. Consequently, we currently intend to maintain the fund’s focus on quality and liquidity. March 15, 2012 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yield provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in which shareholders will be given at least 90 days’ notice prior to or at least not until July 1, 2012, the time such absorption may be terminated. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC U.S. Government Money Market Fund from September 1, 2011 to February 29, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 29, 2012 Expenses paid per $1,000 † $ .50 Ending value (after expenses) $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 29, 2012 Expenses paid per $1,000 † $ .50 Ending value (after expenses) $ 1,024.37 † Expenses are equal to the fund’s annualized expense ratio of .10%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 29, 2012 Annualized Yield on Date of Principal U.S. Government Agencies—55.1% Purchase (%) Amount ($) Value ($) Federal Home Loan Bank 3/7/12 0.07 50,000,000 49,999,459 Federal Home Loan Mortgage Corp. 3/12/12 0.09 10,000,000 a 9,999,740 Total U.S. Government Agencies (cost $59,999,199) Repurchase Agreements—46.0% Barclays Capital, Inc. dated 2/29/12, due 3/1/12 in the amount of $
